Exhibit 10.1

 

CONSULTING ASSIGNMENT

 

This Consulting Assignment is made and entered into by and between David Pruett
(“Pruett”) and CF INDUSTRIES, INC., including its owners, parents, divisions,
subsidiaries, affiliates, employees, directors, officers, trustees, successors
and assigns (“Company”).

 

1.               From March 31, 2009 through and including August 31, 2009,
Pruett will be an independent contractor consultant to the Company.  As an
independent contractor consultant, Pruett will be available to provide the
Company with advice and counsel as called upon and to help with transition
issues.  Pruett and the Company agree that these consulting activities will be
performed at mutually agreeable times and locations so as to not interfere with
Pruett or other previously scheduled personal or business commitments.

 

2.               As per the 2005 Equity and Incentive Plan and corresponding
Non-Qualified Stock Option Award Agreements and Restricted Stock Award
Agreements, Pruett’s awards will continue to vest during the consultancy period.

 

3.               Pruett will submit receipts and invoices and CF will reimburse
Pruett for pre-authorized, reasonable expenses incurred on behalf of the Company
as a result of his consulting.

 

4.               Should Pruett become employed by or enter into a consulting
agreement with Terra, Potash Corporation of Saskatchewan, Mosaic, Intrepid
Potash, Agrium, Yara or any other fertilizer manufacturer prior to August 31,
2009, this Consulting Agreement immediately terminates and vesting in stock
options and restricted stock awards ends.

 

5.               As an independent contractor, Pruett is responsible for paying
any taxes on any compensation received pursuant to this Agreement and the
Company has no withholding obligation under this Agreement.  The Company has no
obligation under this Agreement to pay for any supplies or other overhead Pruett
may incur as an independent contractor under this Agreement.

 

 

/s/ David Pruett

 

March 31, 2009

Signed: David Pruett

 

Date

 

 

 

 

 

CF INDUSTRIES, INC.

 

 

By:

/s/ Wendy S. Jablow Spertus

 

 

Title:

Vice President, Human Resources

 

 

Date:

March 19, 2009

 

--------------------------------------------------------------------------------